FILED
                             NOT FOR PUBLICATION                           MAR 25 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE A. VILLANUEVA-ZALDANA,                      No. 08-72840

               Petitioner,                       Agency No. A014-145-167

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Jose A. Villanueva-Zaldana, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) deportation order and denying his motion to

remand based on ineffective assistance of counsel. We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review de novo claims of ineffective assistance of counsel,

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part

and grant in part the petition for review and remand for further proceedings.

      The BIA did not err in finding that Villanueva-Zaldana’s former counsel had

not acted ineffectively by failing to submit the plea hearing transcript to the IJ. See

id. at 793 (a petitioner must demonstrate that counsel failed to perform with

sufficient competence to prevail on an ineffective assistance of counsel claim).

      Because the BIA failed to address Villanueva-Zaldana’s contentions, raised

in his brief on appeal to the BIA, that the IJ’s bias violated due process and that the

IJ erred in failing to adjudicate his adjustment of status application, we grant the

petition for review and remand to the agency to consider these contentions in the

first instance. See Brezilien v. Holder, 569 F.3d 403, 412 (9th Cir. 2009) (BIA is

not free to ignore arguments raised by a petitioner).

      Each party shall bear its own costs in this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                           2                                     08-72840